Mrs. W. C. Black, the surviving widow of W. C. Black, who died on about the 1st of June, 1912, brought this suit against the Texas  Pacific Railway Company to recover damages for alleged personal injuries received by the deceased, and, from *Page 1078 
a judgment sustaining a general demurrer to her petition and dismissing her cause of action, has appealed.
It is unnecessary for us to state the character of injuries received by the deceased or the grounds of negligence relied on by appellant, since these could in no manner affect the conclusion we have reached. Appellant's suit is not a death action brought under article 4694, Revised Civil Statutes 1911, for it is nowhere alleged that the injuries received by the deceased resulted in his death. The cause of action in deceased's favor abated at common law, and did not survive to his heirs and legal representatives, unless it comes within the scope of article 5686, Revised Civil Statutes 1911. That article provides that causes of action for personal injuries other than those resulting in death shall not abate by reason of the death of the injured person. Appellant's petition, however, nowhere alleges that the deceased's injuries did not result in his death. She, therefore, has not brought herself within the article last cited. Ellyson v. I.  G. N. R. Co., 33 Tex. Civ. App. 1,75 S.W. 868. The court properly sustained the general demurrer to appellant's petition, and the judgment is affirmed.
Affirmed.